internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si - plr-123142-02 date legend coop state a state b state c sub city a city b b dear this is in response to a letter dated date submitted on behalf of coop by your authorized representative requesting a ruling on a proposed transaction described below coop incorporated under the laws of state a in as a state a not for profit corporation the entity was taxed under subchapter_c of the internal_revenue_code until when it was reincorporated under the laws of state b as a cooperative effective with this reorganization the coop commenced operating_on_a_cooperative_basis and was subject_to income_taxation under subchapter_t of the code effective the coop was reincorporated in state c and continued to operate on a cooperative basis pursuant to sec_1381 of the code its members include b retailers supermarkets individual buying clubs and cooperative retailers sub a wholly owned subsidiary of the coop was established for the purpose of loaning funds to member retail customers for expansion or relocation the coop is a wholesaler and distributor of high quality b and related products it owns a warehouse and office facility located in city a and leases another warehouse facility in city b both facilities are used exclusively for the warehousing and distribution of b and related products that are sold to members and nonmembers the office space is used exclusively for administrative functions relative to the operation of the coop the coop also maintains a fleet of trucks used exclusively to ship products to the coop’s warehouses and from the warehouses to members according to the coop’s articles of incorporation dated and the bylaws the coop is organized for the purposes of providing access to b and healthful products to encourage the production and use of b that promote long-term health to stimulate and support local and national production of b and other agricultural products to offer the best value and service to its customers and to develop in its members an awareness of the benefits of cooperative organization the coop’s bylaws state that all entities and individuals purchasing goods from the coop shall be classified in one of the following four categories class a any consumer-owned or worker-owned cooperative or other entity operating_on_a_cooperative_basis class b any nonprofit organization or any privately or publicly owned entity class c any nonprofit organization or any privately owned business purchasing goods as a nonmember of the cooperative and class d any consumer purchasing goods from the cooperative on a retail basis entities in classes a and b are considered members of the coop for patronage purposes and only members share in patronage allocations currently the coop has approximately members approximately percent of annual sales are to members the majority of the sales to nonmembers consist of purchases by retail b customers employees and individual consumers directly from one of the two warehouse facilities on a retail basis the coop’s bylaws provide for the allocation and distribution of the coop’s adjusted_net_income from business done with members adjusted_net_income is defined as the coop’s federal taxable_income for the fiscal_year determined without regard to the deduction for patronage less reductions for a amounts not attributed to business done with members and b reasonable reserves established by the coop’s board_of directors for necessary business purposes the coop’s bylaws give the board_of directors the discretion to determine the allocation units used for purposes of allocating adjusted_net_income for patronage purposes to date the board has elected to use a single allocation unit based on the total patronage by members during the fiscal_year members are required to consent to the receipt of qualified patronage as a condition of membership but are given the option to elect to decline the receipt of patronage distribution qualified notices of allocation are given to members when patronage distributions are declared the coop’s bylaws also provide that if adjusted_net_income includes a substantial gain_or_loss or extraordinary income or expense such amount shall be excluded from the allocation based on patronage by members during the fiscal_year instead such substantial gain_or_loss or extraordinary income or expense shall be allocated insofar as is practicable within the maximum limits of subchapter_t of the code to the members or class of members for which such substantial gain_or_loss or extraordinary income or expense is attributed the amount of such substantial gain_or_loss and the members or class of members to which such gain loss income or expense is attributed shall be determined by the board_of directors in its sole discretion in a manner that will provide equitable treatment to all members of the coop as a result of an increased public awareness of the benefits of b and an increasing demand for b products the availability of b products has improved significantly since the formation of the coop this increased availability has reduced the cooperative members dependence on the coop as the source of b products the increased distribution sales and growth rates of b products have created additional competition within the food industry and brought large competitors into the b products market in addition wider distribution and greater availability has driven down the cost of b products this increased availability greater competition and lower pricing have reduced the cooperative members’ need for the coop as their source of b products as a result of this change in the industry the coop is contemplating the sale of substantially_all of its assets to a single buyer followed by a distribution of the proceeds to its members the coop is currently negotiating with a publicly held unrelated third party food wholesaler for the sale of the coop’s assets and assumption of its business operations the consideration received would include cash marketable_securities and the assumption of certain liabilities the gain on the sale of the assets based on the proposed sales priced is estimated to be dollar_figure of this gain dollar_figure is estimated to be code sec_1245 and sec_1250 gain with the balance being gain pursuant to code sec_1231 the assets sold would consist of the following categories trade receivables inventories land property and equipment customer lists trade_name and other intangible assets and sub stock all of the assets included in the sale other than the stock of sub are used exclusively in the wholesale and distribution activities of the coop the trade receivables consist of accounts receivables between the coop and the b retailers supermarkets buying clubs and cooperative retailers that comprise its customer base the inventories consist of b and b related products for sale to patrons and supplies used in the wholesale and distribution activities of the coop the land property and equipment consists of the following land building and improvements used for b inventory storage and distribution and offices housing the coop’s management administration and accounting personnel located in city a improvements made to a leased warehouse used for b storage and distribution located in city b warehouse equipment used for b storage and distribution such as freezers coolers conveyors forklifts and scales transportation equipment used for inbound and outbound shipping and distribution of inventory office equipment furniture computers and software used in the administrative accounting and marketing activities of the coop intangible assets consist of customer lists agreements with vendors leases trade names and other intangibles such as goodwill associated with the wholesale and distribution activities of the coop the only asset of the coop contemplated to be sold that would not be used in the cooperative activities of the coop is the stock of sub pursuant to the provision of the coop’s bylaws the board_of directors believes the gain on sale is a substantial gain the board_of directors proposes to allocate the sec_1245 sec_1250 and sec_1231 gain recognized from the sale of assets other than the stock of sub between members and nonmembers based on business done with the coop from inception of coop operations through the date of sale coop requests that the amount_realized from the sale of the coop’s assets consisting of gain pursuant to code sec_1231 constitutes patronage sourced income which may be excluded from the coop’s gross_income to the extent of patronage with members when allocated to the coop’s members by a qualified patronage distribution sec_1381 provides the organizations to which part i of subchapter_t of the internal_revenue_code applies subchapter_t provides the statutory scheme for taxing most cooperatives sec_1388 provides that the term patronage_dividend means an amount_paid to a patron by an organization to which part i of subchapter_t applies on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons such term does not include any amount_paid to a patron to the extent that a such amount is out of earnings other than from business done with or for patrons or b such amount is out of earnings from business done with or for other patrons to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions sec_1_1382-3 of the income_tax regulations provides that the term income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association for example income derived from the lease of premises from investment in securities or from the sale_or_exchange of capital assets constitutes income derived from sources from other than patronage in revrul_69_576 1962_2_cb_166 the taxpayer a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives to finance the acquisition of agricultural supplies for resale to its members at the close of the taxable_year for the bank the bank determined its net_earnings which it then allocated to its patrons including the nonexempt farmers’ cooperative on a patronage basis the patronage allocations were based on the proportion of the total interest_paid to it by each cooperative during the taxable_year the nonexempt farmers’ cooperative in the instant case included the patronage allocations received by it from the bank for cooperatives in its gross_income for the taxable_year received under sec_1385 of the code under a preexisting obligation the nonexempt farmers’ cooperative then allocated and paid the same amount it received from the bank for cooperatives to its own patron the rev_rul held that the allocation and payment of the amount by the nonexempt farmer’s cooperative to its own patrons qualified as a patronage_dividend the rev_rul stated that the classification of an item as from either patronage or non-patronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative’s marketing purchasing or servicing activities the income is from patronage sources in farmland industries inc v commissioner 78_tcm_846 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries along with the income from the sale of its gas and soybean facilities and miscellaneous depreciable business_assets classified as patronage sourced income the income from the sale included sec_1231 and sec_1245 recapture gain realized on the sale of taxpayer’s gas and soybean facilities and from the sale of miscellaneous assets used in the course of the taxpayer’s business activities the gain also included capital_gain from the sale of the stock in the taxpayer’s subsidiaries the service did not contest the classification of the sec_1245 recapture as patronage source but argued that all of other gains and losses at issue were capital in nature and should be automatically classified as nonpatronage under the per se rule prescribed by sec_1_1382-3of the regulations the court ruled that the sale of these assets was closely related to and stemmed from the taxpayer’s cooperative enterprise of providing products and services to its patrons and therefore the sec_1231 gain and the capital_gain were patronage sourced income to the extent of business done with members in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons sec_1_1382-3 of the regulations provides that it is necessary that the amount sought to be deducted be paid on a patronage basis in proportion insofar as is practicable to the amount of business done by or for patrons during the period to which such income is attributable for example if capital_gains are realized from the sale_or_exchange of capital assets acquired and disposed of during the taxable_year income realized from such gains must be paid to patrons of such year in proportion to the amount of business done by such patrons during the taxable_year similarly if capital_gains are realized by the association from the sale_or_exchange of capital assets held for a period extending into more than one taxable_year income realized from such gains must be paid insofar as is practicable to the persons who were patrons during the taxable years in which the asset was owned by the association in proportion to the amount of business done by such patrons during such taxable years the assets held by the coop other than the stock of sub are directly related to its business of operating as a wholesaler and distributor of b and related products which are predominantly sold to members the assets being sold facilitate the accomplishment of the cooperative activities of the coop accordingly the gain from the sale of such assets will result in patronage sourced income which when allocated to the coop’s members should be deducted from gross_income of the coop this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted with the ruling_request a copy of this letter is being sent to your authorized representative sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs special industries
